Citation Nr: 1803131	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  11-15 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent prior to May 1, 2015 and from June 1, 2015, and 70 percent from September 29, 2015, exclusive of a period for which a temporary total rating is in effect.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 29, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which continued its evaluation of the Veteran's PTSD as 30 percent disabling.
 
In April 2010 the Veteran filed his notice of disagreement, was issued a statement of the case in April 2011, and in May 2011 perfected his appeal to the Board.

In August 2015, the Veteran was awarded a temporary evaluation of 100 percent for his PTSD due to hospitalization over 21 days effective May 1, 2015.

In May 2016, the Board remanded the Veteran's PTSD claim for a videoconference hearing which was scheduled for May 15, 2017.  However, the Veteran failed to appear without good cause shown.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d) (2017).

In July 2016, the Veteran was granted TDIU with an effective date of September 29, 2015.  Given that a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise, AB v. Brown, 6 Vet. App. 35, 39 (1993), and the issue of entitlement to a TDIU was raised as part and parcel of the claim for an increased rating for PTSD filed on August 14, 2009, Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the issue of entitlement to a TDIU prior to September 29, 2015 remains on appeal, and has therefore been characterized as such on the title page.






FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas prior to May 1, 2015, and from June 1, 2015 to September 29, 2015,  but it has not more nearly approximated total occupational and social impairment at any time during the appeal period, exclusive of the period for which the Veteran was awarded a temporary 100 percent evaluation.

2.  In light of the Board's decision granting a rating increase to 70 percent rating for PTSD prior to September 2015, the Veteran is service-connected for PTSD, rated as 70 percent disabling; tinnitus 10 percent disabling; diabetes mellitus 10 percent disabling; malaria 0 percent disabling; and hearing loss 0 percent disabling, with a combined rating of 80 percent prior to that date.

 3.  The Veteran has a high school education and occupational experience in construction. 

4.  Prior to September 29, 2015, the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 70 percent, but no higher, prior to May 1, 2015, and from June 1, 2015, for PTSD, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Prior to September 29, 2015, the criteria for a TDIU were met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria for rating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411. PTSD is rated under the General Rating Formula for Mental Disorders.  Under this formula, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115   (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration."  Id. at 117.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130. 

Per applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126 (a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, not solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (b).

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130. 

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  The Veteran's case was certified pre-DSM-5, and some of his treatment visits and evaluations were conducted prior to that time and include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning. A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

In this case, during the pendency of the claim, the Veteran has had symptoms and overall impairment that correspond to the criteria for a 30, 50, and 70 percent rating. VA treatment records from February 2007 indicate that the Veteran suffered from nightmares "pretty often", is "suspicious and leery", and has to sit in corners of restaurants to check who is coming and going.  He did not have suicidal ideation, and his affect was moderately flat and mood was constricted.

A June 2007 VA examination report indicated that the Veteran was neither thought disordered nor delusional, and he denied auditory and visual hallucinations.  While he denied suicidal or homicidal ideation, he did endorse irritability, angry outbursts, hypervigilance, discomfort in and crowds, an enduring sense of alienation from others, and an incapacity to feel or convey tender emotions.  The Veteran reported disturbed sleep patterns with recurrent, distressing dreams of combat incidents; discomfort in the presence of persons of "Oriental heritage"; and distress about the loss of American lives in Southwest Asia.  The examiner opined that the Veteran's symptoms resulted in mild impairment in social and occupational functioning and adjustment, and assigned a GAF score of 62.

An October 2009 VA examination report noted that the Veteran was occasionally living with his girlfriend of 5 years, had 3 sons who lived nearby, but the Veteran was estranged from one of them.  The Veteran stated that he has a couple of friends, but he did not spend a lot of time with them, and that he avoids public venues as he easily becomes paranoid and hypervigilant.  He did not belong to any clubs or organizations, and attended church irregularly.  The Veteran described his mood as edgy and irritable, and he suffered nightly nightmares without medication.  He did not suffer hallucinations or obsessive/ritualistic behavior, but did suffer from panic attacks at least once a day; homicidal ideation when enraged; suicidal thoughts, but no serious intent.  The examiner noted that the Veteran had moderate problems with household chores, self-feeding, bathing, dressing, traveling and driving, but severe problems with grooming, shopping, and recreational activities.  His remote memory was normal, recent memory mildly impaired, and his immediate memory moderately impaired.  The Veteran described difficulty falling or staying asleep and concentrating, hypervigilance, irritability or outbursts of anger, and exaggerated startle response.  The examiner opined that while the Veteran suffered from PTSD, there was mild to moderate symptomology rather than severe, remarking that the Veteran's VA psychiatrist assigned a GAF of 63, noting improved functioning.  The examiner reported that the Veteran did not suffer total occupational and social impairment, but did have reduced reliability and productivity due to his PTSD.

An August 2012 psychiatric impairment questionnaire indicated that the Veteran's GAF scores for the year were between 56 and 60, and that his prognosis was "guarded given chronicity of symptoms and many losses on social, marital, and occupational levels."  The psychiatrist noted deficiencies in family relations, mood, and work; persistent irrational fears; intrusive recollections of a traumatic experience; difficulty in adapting to stressful circumstances; unprovoked hostility and irritability; inability to establish and maintain effective relationships; depression; and difficulty dealing with authority figures.  He noted marked limitation in the Veteran's ability to interact with the general public; accept instructions and respond appropriately to criticism from supervisors; and to get along with co-workers or peers.  The psychiatrist noted that the Veteran's impairments would cause him to be absent from work more than three times a month, and opined that the Veteran would not be capable of performing full time competitive work due to his PTSD.

December 2013 treatment records indicated a GAF score of 58, and noted that the Veteran struggles with intrusive memories, hyperarousal, agitation, and isolation, but no suicidal or homicidal ideation. 

A January 2014 psychiatric impairment questionnaire indicated that the Veteran's GAF scores for the year were between 50 and 60 with a fair prognosis with treatment.  The social worker noted that the Veteran suffered deficiencies in family relations, mood, and work; persistent irrational fears; intermittent inability to perform activities of daily living; intrusive recollections of a traumatic experience; difficulty in adapting to stressful circumstances; unprovoked hostility and irritability; inability to establish and maintain effective relationships; depression; and neglect of personal appearance and hygiene.  She also noted that the Veteran had marked limitation in the ability to perform activities within a schedule; work in coordination with or proximity to others without being distracted by them; ability to complete a normal workweek; ability to interact with the general public; ability to accept instructions and respond appropriately to criticism from supervisors; and ability to respond appropriately to changes in the work setting.  The social worker opined that that the Veteran would not be capable of performing gainful employment with the symptoms and limitations stemming from his PTSD.

A March 2014 VA examination report indicated that the Veteran was unable to work and experienced social isolation which resulted in alienation from his family, friends, and the community.  The examiner described the Veteran as having occupational and social impairment with deficiencies in most areas such as school, family relations, judgment, thinking and/or mood.  His symptoms were noted to include: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss; impairment of short and long term memory; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; and suicidal ideation.

An October 2015 treatment note indicated that the Veteran had depressed ruminations, negative cognitions, nightmares and sweats every night, but no suicide attempts.

A February 2016 disability benefits questionnaire (DBQ) indicated that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  It was noted that although the Veteran did not work full time, he was self-employed and engaged in carpentry with a friend.  The Veteran had completed prolonged exposure therapy, reported receiving treatment from a psychiatrist and a social worker, participated in a Vietnam Veteran's group to help with his PTSD which the examiner noted had helped considerably, and maintained a stable relationship of 11 years with his current girlfriend.  His symptoms included depressed mood; anxiety; suspiciousness; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and suicidal ideation.  The examiner opined that the Veteran still has significant PTSD, but has responded well to treatment and that his current rating is appropriate.

Furthermore, various statements, including those of the Veteran, his girlfriend, and family members, have indicated that his PTSD has caused significant problems with his work, family relationships, memory, and social life throughout the appeal period.

The Board finds that as there have been PTSD symptoms listed in the 30, 50, and 70 percent criteria; statements of VA health care professionals, the Veteran and his family and friends, as well as an indication in the GAF scores of moderate to severe impairment affecting social and occupational functioning in many areas of the Veteran's life due to such symptoms; the evidence is at least evenly balanced as to whether the Veteran's disability picture most nearly approximates the criteria for a 70 percent rating for the entire appeal period with the exception of the period the Veteran was awarded a temporary evaluation of 100 percent.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 70 percent is warranted for the entire appeal period.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

The Veteran is not, however, entitled to a higher, 100 percent rating for any portion of the appeal period with the exception of the period the Veteran was awarded a temporary evaluation of 100 percent.  The VA examination reports and treatment notes show that the Veteran did not experience the following symptoms or their equivalent: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; memory loss for names of close relatives, own occupation, or own name.  In fact, VA examination reports and treatment notes indicate that the Veteran consistently denied having delusions and hallucinations.  While the March 2014 and February 2016 VA examinations note occasional suicidal, homicidal, or violent ideations and neglect of personal hygiene, treatment records provide evidence to the contrary as the Veteran also reported not having homicidal or suicidal ideation or attempts. While there is evidence of memory loss in the VA examinations, there is no indication that the Veteran had memory loss when it came to names of close relatives, his occupation or his own name.  Moreover,  the February 2016 DBQ indicated that the Veteran has maintained a good relationship with his girlfriend of 11 years, was working with a friend to perform carpentry work on an intermittent basis, and had also improved considerably while undergoing treatment, including meeting with other Veterans who suffered from PTSD, all of which indicates that the Veteran is capable of establish and maintain effective relationships.  The Board finds that the Veteran's other symptoms and overall impairment reflect that his disability picture more closely approximates those contemplated by the 70 percent schedular rating for PTSD.

The preponderance of the evidence thus reflects that the Veteran had neither the symptoms nor overall level of impairment that more nearly approximated the total occupational and social impairment required for a 100 percent rating.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

II.  TDIU prior to September 29, 2015

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C. § 5110 (a).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400 (o)(1).

For increased rating claims, if the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C. § 5110 (b)(3); 38 C.F.R. § 3.400 (o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (stating that section 5110(b)(2), now section 5110(b)(3), requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").  

As noted, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, the issue has been raised explicitly and by the evidence of record.  To that end, while a TDIU has been granted from September 29, 2015, the issue of entitlement to a TDIU prior to that date, as part and parcel of the claim for an increased rating for PTSD filed on August 14, 2009, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

As noted above, given the Board's grant of an increased rating for PTSD prior to September 29, 2015, the Veteran is now in receipt of service connection for PTSD evaluated as 70 percent disabling; tinnitus, 10 percent disabling; diabetes, 10 percent disabling; malaria, 0 percent disabling; and hearing loss, 0 percent disabling.  His combined rating prior to September 29, 2015 is at least 70 percent, with one disability ratable at 40 percent or more, thus the Veteran is eligible for consideration for a TDIU on a schedular basis prior to this date.  See 38 C.F.R. § 4.16 (a).

VA's General Counsel has concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

An October 2009 VA examination shows that the Veteran worked in a plastic factory as a supervisor until he suffered injuries in an accident at the factory in 1993. 

The August 2012 psychiatrist noted that the Veteran's impairments would cause him to be absent from work more than three times a month, and opined that the Veteran would not be capable of performing full time competitive work due to his PTSD.

Additionally, the January 2014 social worker opined that the Veteran would not be capable of performing gainful employment with the symptoms and limitations stemming from his PTSD.

During a February 2016 VA examination the Veteran stated that he is not employed full time and does occasional odd jobs in carpentry with a buddy.

In April and June 2016, the Veteran filed a VA 21-8940 Application for Increased Compensation Based upon Unemployability claim and stated that he was self-employed in construction and while he last worked full time in 1993, his service connected disabilities caused him to be too disabled to work since 1996.

The Board notes that the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. at 452.  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

The Board finds that the evidence is at least evenly balanced as to whether PTSD rendered the Veteran unemployable prior to September 29, 2015.  As explained above, the Board finds that the evidence supports a finding that service-connected PTSD was most akin to deficiencies in occupational and social function throughout the claims period, and probative as to whether the Veteran is able to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.130.  The Veteran has a high school education and occupational experience in construction and carpentry.  The evidence of record indicates that his PTSD limits his ability to deal with authority figures; interact with the general public; accept instructions and respond appropriately to criticism from supervisors; and get along with co-workers or peers, all of which are necessary for the Veteran to secure and follow a substantially gainful occupation, particularly in his area of expertise.  Accordingly, the Board finds that the evidence is at least evenly balanced as to whether Veteran's service connected PTSD has precluded him from securing or following a substantially gainful occupation prior to September 29, 2015.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU prior to September 29, 2015 is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

ORDER

Entitlement to a rating of 70 percent, but no higher, prior to May 1, 2015, and from June 1, 2015, for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.

A TDIU prior to September 29, 2015, is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


